Jenkins, P. J.
Upon this writ of error, by which it is sought to review a judgment of the superior court, sustaining a certiorari from a verdict and judgment in a justice’s court, the judge certifies that he “ sustained the certiorari generally and not upon any • particular ground.” The evidence did not demand the verdict rendered in the justice’s court, but would have amply authorized a verdict for the petitioner in certiorari. This being the only question involved, and the order sustaining the certiorari having the effect of a first grant of new trial, it will not be disturbed. Walker v. Hughes, 120 Ga. 1079 (48 S. E. 387); Maner v. Clark-Stewart Co., 27 Ga. App. 553 (109 S. E. 178).

Judgment affirmed.


Stephens and Hill, JJ., concur.

Certiorari; from Tattnall superior court — Judge Strange presiding. July 7, 1921.
J. T. Grice, D. L. Stanfield, for plaintiffs in error.
C. L. Cowart, contra.